Order relieving defendant from contempt modified by requiring as a condition thereof that within ten days from entry of the order herein defendant pay to plaintiff the taxable costs to date, together with the sum of $250; and also that within twenty days from entry of said order defendant give a surety company bond in the sum of $50,000 to pay any judgment that plaintiff may recover herein. If the conditions so directed be complied with, the order as modified is affirmed, without costs; otherwise, order reversed upon the law and the facts, with $10 costs and disbursements, and motion denied, with $10 costs. Kelly, P. J., Manning, Young, Kapper and Hagarty, JJ., concur.